Citation Nr: 1228397	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  08-33 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date earlier than August 26, 1993, for the grant of service connection for the residuals of an anterior cruciate ligament injury of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The appellant served on active duty from February 1962 to November 1965. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2001, the RO determined that there was no clear and unmistakable error (CUE) in its previous rating decision of August 12, 1971 that denied entitlement to service connection for a left knee injury.  The appellant disagreed with this determination.  The appellant's representative subsequently requested the RO address the question of whether there was a timely-filed notice of disagreement (NOD) with regard to the August 12, 1971 rating decision.  In May 2002, the RO determined that a timely NOD with the August 1971 rating decision had not been filed. 

In May 2003, the Board denied the appeal, determining that there was no valid NOD with regard to the August 12, 1971 rating decision and no valid claim for CUE in that rating decision.  The Veteran appealed the May 2003 Board decision to the United States Court of Appeals for Veterans Claims (Court, or CAVC).  In an August 2003 Order, the Court granted a Joint Motion for Remand and vacated the Board's May 2003 decision.  The Court remanded the claim to the Board. 

In a June 2004 decision, the Board remanded the appeal to the RO for additional development of the claim of whether the appellant filed a valid NOD with the August 12, 1971, rating decision.  In December 2004, the Board again denied the claim that there was a valid NOD following an August 1971 rating decision.  

The Veteran appealed the December 2004 Board decision to the Court.  In August 2007, the CAVC, by Memorandum Decision, found that the appellant had filed a timely NOD with the August 12, 1971, rating decision and thereby reversed the Board's 2004 decision.  In June 2008, the Board, as required in the Court's 2007 Decision, found that the appellant's August and September 1971 letters to the RO constituted valid and timely NODs pertaining to the August 1971 rating decision.  Thereafter, the claim was remanded to the RO for issuance of a statement of the case (SOC).  The RO issued a SOC in September 2008.  However, the SOC adjudicated the claim as if service connection had not yet been granted for a left knee disability.  In fact, service connection for a left knee disability was granted, in 1995, and that grant of service connection was effective August 26, 1993.  The Board Remanded the appeal for readjudication consistent with the prior rating decision and grant of service connection in June 2009.  The appeal now returns to the Board.


FINDINGS OF FACT

1.  The CAVC has determined that an August 1971 claim for service connection for a left knee disorder remained open and pending because documents submitted in August 1971 and September 1971 constituted a notice of disagreement.  

2.  Based on the CAVC determination, the evidence the Veteran submitted in 1993 must be considered additional evidence regarding his pending claim for service connection for a left knee disorder.

3.  The CAVC directed, in 2007, that an SOC be issued addressing the Veteran's claim for an effective date consistent with the 1971 notice of disagreement, and the Veteran perfected appeal of that claim following the issuance of the SOC.


CONCLUSION OF LAW

The Veteran is entitled to an effective date of June 25, 1971, for the grant of service connection for residuals of anterior cruciate ligament injury of the left knee.  38 U.S.C.A. §§ 5104, 5110, 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(b)(2)(i) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011).  In this decision, the Board grants the Veteran's appeal for an effective date prior to August 26, 1993, for the grant of service connection for residuals of anterior cruciate ligament injury of the left knee.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

This appeal has a lengthy procedural history, briefly summarized above.  The Veteran submitted a claim in 1971 for service connection for a left knee disorder.  The Veteran submitted communications in August 1971 and September 1971 that the CAVC determined constituted notices of disagreement.  

In 1993, the Veteran submitted evidence to support a claim for service connection for a left knee disorder, including a private medical opinion that the Veteran's in-service left knee injury resulted in permanent, chronic, residuals for which the Veteran still required treatment.  Service connection for residuals of anterior cruciate ligament injury of the left knee was granted, effective in 1993.  

In 2001, the Veteran disagreed with the 1993 effective date for the grant of service connection for the left knee disorder.  In an August 20, 2007, Memorandum Decision, the CAVC determined as follows:

[T]he Board's decision that [the Veteran] had not filed an NOD is not in accordance with law, and that decision will be reversed.  38 U.S.C. § 7261(a)(3)(A).  The filing of the NOD entitled [the Veteran] to receive an SOC.     38 U.S.C. § 4005(d)(1) (1962).  Because the RO failed to provide [the Veteran] with an SOC, he was unable to file a formal appeal to the Board, and the August 1971 RO decision never became final.  . . .  See Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (cited with approval in Cook v. Principi, 318 F.3d 1334, 1340-41 (Fed.Cir. 2002) (noting that in Tablazon, Hauck v. Brown, 6 Vet. App. 518 (1994), Kuo v. Derwinski, 2 Vet. App. 662 (1992), and Ashley v. Derwinski, 2 Vet. App. 307 (1992), "VA's failure to comply with statutory procedural requirements regarding notification of benefit determinations had the effect of extinguishing the claimant's right to appeal an adverse decision")).  

As required by the CAVC, the RO issued an SOC in December 2009 which addressed whether the Veteran was entitled to an effective date prior to August 26, 1993, for the grant of service connection for residuals of anterior cruciate ligament injury of the left knee.  

The CAVC has determined that, in this case, the 1995 grant of service connection for the left knee disorder did not address the NOD which had been submitted in 1971.  38 U.S.C.A. § 5104.  As to the 1971 submissions, the CAVC concluded that "under any standard of review that the Court might apply, the August and September 1971 letters satisfied the requirements of an NOD because [the Veteran's communication] clearly "expresses dissatisfaction with an adjudicative determination."  (Emphasis added.)

The Court has also held that a reasonably raised claim remains pending until there is a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated, or an explicit adjudication of a subsequent claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232 (2007); compare with Rudd v. Nicholson, 20 Vet. App. 296 (2006) (as to finally decided claims, there is no valid freestanding claim for an earlier effective date).   

Given the specific Memorandum Decision in this case, and the specific holding that the August 1971 rating decision in this case which denied service connection for a left knee disorder never became final, the Board concludes that the CAVC decision requires a determination that the Veteran is entitled to an effective date prior to August 26, 1993, for the grant of service connection for residuals of anterior cruciate ligament injury of the left knee.  An effective date of June 25, 1971, is assigned, as that represents the date VA received the Veteran's claim.  This is the later of the date of receipt of the claim or the date entitlement arose and is the earliest effective date possible in this case.  38 C.F.R. § 3.400(b)(2)(i).


ORDER

An effective date of June 25, 1971, for the grant of service connection for residuals of anterior cruciate ligament injury of the left knee is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


